DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 December 2021 has been entered.
Status of Claims
Applicant has amended claim 1.  Claims 18-24 have been added.  No claims have been canceled.  Claims 8-17 were canceled prior to previous office action. Thus, claims 1-7 and 18-24 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 24 November 2021 with respect to
rejections of claims 1-7 under U.S.C. § 112(b),
rejection to claims 1-7 under U.S.C. § 101, 
rejections of claims 1-7 under 35 U.S.C. § 103 as being unpatentable over Cheatham et al (US Pub. No. 20170032586 A1) in view of Alhadeff et al (US Pub. No. 20110029365 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges Applicant’s request to hold double patenting rejection of claim 1 over claim 1 of US Patent No. 11,004,100 (app. 15/239,494) in abeyance until a determination as to the allowability of the pending claims has been made.  Accordingly, Examiner maintains double patenting rejection.

Examiner acknowledges amendments to claim 1 to overcome 35 U.S.C. § 112(b) rejections.  However, new claim objections and § 112(b) rejections have occurred.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.   However, arguments are not persuasive.
As in initial note: Examiner has not found any specific arguments in regard to subject matter eligibility in remarks [0006]-[0008].
Applicant argues subject matter eligibility alleging that the amended claims recite “a practical step of changing data stored in a database about a user's rating in response to a real-world determination of data communicated from a known user having a pre-existing user rating” [remarks page 9] [0008].  Examiner respectfully disagrees.
Examiner maintains that the method steps of:
accessing information stored in a user database regarding a set of one or more prospective users for an observation opportunity to record media corresponding to at least one physical condition of an item;
for each user in the set of prospective users, obtaining information from the user database regarding a user rating corresponding to each user; and
changing the user-rating that is stored in the database in response to the determining the received response to have provided the fulfilling response
do not make the claimed invention a practical application of the judicial exception of a method of organizing human activity or mental process.  Further, limitations that are indicative of integration into a practical application - Prong Two of Step 2A:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea on a computer.  The method recites well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality, to the judicial exception.
Rejections have been clarified herein in view of the claim amendments and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims 1-7 regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 

Claim Interpretation 
Regarding claims 1-7 and 18-24, the clauses such as “to record media corresponding (to) at least one physical condition of an item” in claim 1 and “to provide financial compensation to the at least one user” in claim 5, are merely statements of intended use which do not affect the method step of “directing a third party service”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Regarding claims 1-7 and 18-24, the clauses such as “in response to (some condition)”, can be interpreted as either intended use, which does not affect the remainder of the limit, such as “sending an electronic communication…
in response to determining the at least one user rating that meets or exceeds a previously determined rating value or requirement, sending an electronic communication corresponding to the observation opportunity to the at least one user;
can be interpreted as a conditional limitation such that, if the condition is not met - i.e. “the at least one user rating does not meet or exceed  a previously determined rating value or requirement” no limitation is claimed. 
Claim Objections 
Claim 1 is objected to because in the limitation:
for each received response, determining whether the received response fulfills the observation opportunity, wherein fulfilling the observation opportunity comprises at least one of timely receiving the received response within a specified time limit, the received response having a image having at least a threshold size and associated with the response, and the received response having subject matter related to the observation opportunity;
the term “a image” should be written “an image”.  Correction is required.
Claim 21 is objected to because in the phrase “in response to the user receiving he communication”, “he communication” should be written “the communication”.  Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,004,100 (app. 15/239,494). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than that of the reference patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, in the limitation:
accessing information stored in a user database regarding a set of one or more prospective users for an observation opportunity to record media corresponding to at least one physical condition of an item;
it is unclear what an “observation opportunity” means to convey.
Regarding claims 1-7 and 18-24, are vague and indefinite in that limitations such as:
in response to determining the at least one user rating that meets or exceeds a previously determined rating value or requirement, sending an electronic communication corresponding to the observation opportunity to the at least one user;
contain terminology such as “in response to (some condition)”.  Such terminology may be interpreted as a statement of intended use; or such terminology makes the limitation a conditional limitation such that, if the condition is not met – i.e. “the at least one user rating does not meet or exceed a previously determined rating value or requirement”, no limitation is claimed.
Regarding claim 1
for each received response, determining whether the received response fulfills the observation opportunity, wherein fulfilling the observation opportunity comprises at least one of receiving the received response within a specified time limit, the received response having a sufficient image having at least a threshold size and associated with the response, and the received response having subject matter related to the observation opportunity; 
is vague and indefinite in that it is not clear what “fulfilling an observation opportunity” means to convey.  Perhaps the Applicant means to convey:
for each received response, determining whether the received response satisfies at least one of:being received within a specified time limit,having an image having at least a threshold size and being associated with the response, andhaving subject matter related to the least one physical condition of an item.
However, this is not evident.
Regarding claim 18, the limitation:
 changing the user-rating that is stored in the database in response to the user allowing a time limit to lapse prior to sending a response corresponding to the observation opportunity.
is vague and indefinite in that it is not clear what “allowing a time limit to lapse” means to convey.  
Regarding claim 19, the limitation:
changing the user-rating that is stored in the database in response to the user accepting an observation opportunity.
is vague and indefinite in that it is not clear what “accepting an observation opportunity” means to convey.  
Regarding claim 24, i
changing the user-rating that is stored in the database in response to the user sending a response corresponding to the observation opportunity that does not fulfill the observation opportunity and then interacting with the observation opportunity in which the received response did not fulfill the observation opportunity.
It is not clear what “interacting with the observation opportunity” means to convey.  Perhaps the Applicant means “interacting with the user”.  Perhaps the Applicant means to convey “changing the at least one physical condition of the item”.
In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989) "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…"
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 and 18-24 are method for offering opportunities which is a judicial exception of a method of organizing human activity or mental process.
Claim 1 recites, in part, a system for performing the steps of:
accessing information regarding a set of one or more prospective users for an observation opportunity;
for each user in the set of prospective users, obtaining information regarding a user rating corresponding to each user;
for each user of the set of prospective users, determining at least one user that has a   user rating that meets or exceeds a previously determined rating value or requirement;
in response to determining the at least one user rating for a user exceeds the previously determined rating value or requirement, sending “a communication” corresponding to the observation opportunity to the at least one user;
receiving a response to “the communication” from one or more of the users to which the communication was sent,;
for each received response, determining whether the received response fulfills the observation opportunity; and
in response to determining that the received response fulfills the observation opportunity, initiating compensation to the user who provided the response, and
changing the user-rating … in response to the determining the received response to have provided the fulfilling response.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
to record media corresponding to at least one physical condition of an item
are merely statements of intend use which do not make the claim less abstract.
Limitations such as:
the response including media recorder by the respective user about the at least one physical condition of the item; and
wherein fulfilling the observation opportunity comprises at least one of receiving the received response within a specified time limit, the received response having a image having at least a threshold size and associated with the response and the received response having subject matter related to the observation opportunity;
are merely a description of data and do not make the claim less abstract.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
computer-based method embodied in a non-transitory computer readable medium having computer executable instructions; 
sending an electronic communication corresponding to an opportunity, and
storing data in a database.
This judicial exception is not integrated into a practical application because the computer and computer program instructions including sending “data” are no more than mere instructions to apply the exception using a generic computer component. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The computer and computer program instructions are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The answer is NO.
Dependent claims 2-7 and 18-24 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-7 and 18-24 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al (US Pub. No. 20170032586 A1) in view of Alhadeff et al (US Pub. No. 20110029365 A1), in further view of Allen et al (US Pub. No. US 20140074591 A1).
Regarding claim 1, Cheatham teaches systems and methods for tracking vehicles, such as automobiles, aircraft, boats, unmanned aerial vehicles, and drones [0007].  He teaches:
accessing information stored in a user database regarding a set of one or more prospective users for an observation opportunity – see at least [0020] “which may include both human observers and equipment, such as traffic cameras, surveillance cameras, mobile phones, telescopes, and other devices”, “associates one or more measurements with a specific vehicle from a set of vehicles that may be stored in a database or memory unit of the processing system”, and [0022], [0039],to record media corresponding to at least one physical condition of an item – [0020] and [0022];
for each user in the set of prospective users, obtaining information from the user database regarding a user rating corresponding to each user – [0020], [0038] “historical information may be related specifically to the observer (e.g., observers 130, 140, 150) providing the observation and/or measurement report. For example, the historical information may include observer reliability, observer accuracy, and observer history of providing false or spoofed reports”
… sending an electronic communication corresponding to the observation opportunity to the at least one user – see at least [0044] “send a request to one or more potential observers for information concerning vehicles/drones in their vicinity”; 
receiving a response to the electronic communication from one or more of the users to which the communication was sent, the response including media recorded by the respective user about the at least one physical condition of the item – see at least [0020] and [0022];
for each received response, determining whether the received response fulfills the observation opportunity – [0043] “to incentivize observers to continue submitting accurate measurement reports and observations relating to the drones”, [0009] “ second observer may capture a picture of a drone above a particular bank building in the western part of the city, and submit a picture of the drone and address information for the bank building”, [0012] “the communication interface may be linked to surveillance camera and satellite feeds to receive images, videos, radar measurements, GPS coordinates, and/or other data from the equipment”, [0025], [0026], [0027], and [0029],wherein fulfilling the observation opportunity comprises at least one of receiving the received response within a specified time limit – [0045] “satisfying a minimum quota of observations made during a specified time period”, the received response having an image having at least a threshold size and associated with the response – (not evaluated), and and the received response having subject matter related to the observation opportunity – (not evaluated),
in response to determining that the received response fulfills the observation opportunity, initiating compensation to the user determined to have provided the fulfilling – see at least [0013], [0039] “observer files may also be linked to observer accounts 240 that may store reward information for each of the observers” and [0043].
Cheatham 
for each user of the set of prospective users, determining at least one user that has a user rating that meets or exceeds a previously determined rating value or requirement; and
in response to determining the at least one user rating that meets or exceeds a previously determined rating value or requirement, sending an electronic communication corresponding to the observation opportunity to the at least one user. 
However, Alhadeff teaches a computer implemented method and system which addresses the need for targeting multimedia content based on authenticity of marketing data of a user [0010].  He teaches
He teaches a multimedia distribution platform which rates acquired marketing data of a user based on the determined authenticity [0031].  As used by Alhadeff, “rating” also referred to as a “reliability rating” refers to a score used to determine a level of reliability, credibility, and/or accuracy of the user's marketing data [Id.]. 
He teaches a multimedia distribution platform determining the reliability rating of the user for each element "x" [0093]. The multimedia distribution platform then compares the reliability rating with a predetermined threshold.  If the reliability rating is greater than the predetermined threshold, the reliability rating is increased by a similarity factor. If the reliability rating is lesser than the predetermined threshold, the reliability rating is decreased by a dissimilarity factor. The reliability rating may be converted to an adjustment score that can be used as the aggregate reliability rating. The multimedia distribution platform then utilizes the aggregate reliability rating to determine whether the multimedia content should be targeted to the user based on the acquired marketing data or the external marketing data from the marketing databases [Id.].  He teaches a view confirmation module for confirming the viewing of the targeted multimedia content (Applicant’s electronic communication) by the user [0015]. He teaches reliability rating varying with time due to changes in the user's marketing data [0034].
Cheatham’s disclosure to include increase reliability rating of a user when the reliability rating is greater than a predetermined threshold as taught by Alhadeff in order to determine whether multimedia content should be targeted to the user - Alhadeff [0093]
Neither Cheatham nor Alhadeff explicitly discloses: 
changing the user-rating that is stored in the database in response to the determining the received response to have provided the fulfilling response.
However, Allen teaches a computerized method for managing a media advertising proposal from inception to completion of an order with one or more media outlets [0006]. Embodiments of the method include receiving a customer request for placement of advertising in one or more media outlets, creating a media advertising proposal, that includes schedule of advertising for the requested placement, based on user inputs into a media proposal tool, storing the media advertising proposal in a database connected to the media proposal tool.  He teaches accessing one or more external applications to integrate information and data into the media advertising proposal, assigning a grade to the media advertising proposal [Id.].  He teaches updating a database and details of advertisers [0081].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheatham’s disclosure to include increase updating a database and details of advertisers as taught by Alhadeff in order to consume the higher quality data – Allen [0286].
Regarding claim 2, Cheatham teaches assimilating the data from the received response or responses into a database of similar data – see at least [0020]
Regarding claims 3, Cheatham teaches the recoded media as including an image of an area around a product being displayed at a specific location – see at least [0024], [0029] and [0045].
Regarding claims 4, Cheatham does not explicitly disclose a user rating for a specific user being generated based on a location of the user.
However, Alhadeff teaches this at [0035], [0036] [0047] and [0062].
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Cheatham’s disclosure to include generating a rating based on the location of the user as taught by Alhadeff because location is one of the population characteristics used in marketing research – Alhadeff [0028]. 
Regarding claim 5, Cheatham does not explicitly disclose the initiating compensation as further comprising directing a third party service to provide financial compensation to the at least one user.
However, Alhadeff teaches using third party sources and external marketing databases [0029] and [0037] at [0052].
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Cheatham’s disclosure to include third party sources and external marketing databases as taught by Alhadeff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6, Cheatham teaches accessing information regarding a set of one or more prospective users or observers for an observation opportunity further comprising accessing information regarding previous users or observers - see at least [0029] “a history of the observer's observations”
Regarding claim 7, Cheatham teaches the list of available observation opportunities being presented on a webpage accessed by the one or more prospective users or observers – see at least [0041].  Alhadeff also teaches his at [0039], [0046] and [0056].
Regarding claim 18, neither Cheatham nor Alhadeff explicitly discloses changing the user-rating that is stored in the database in response to the user allowing a time limit to lapse prior to sending a response corresponding to the observation opportunity.
However, Allen teaches updating a database and details of details of advertisers [0081] as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.  Examiner notes that “in response to the user allowing a time limit to lapse prior to sending a response corresponding to the observation opportunity” is merely a statement of intended use which does not further limit the claim.
Regarding claim 19, Cheatham teaches changing the user-rating that is stored in the database in response to the user accepting an observation opportunity.
However, Allen teaches updating a database and details of details of advertisers [0081] as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.  Examiner notes that “in response to the user accepting an observation opportunity” is merely a statement of intended use which does not further limit the claim.
Regarding claim 20, Cheatham teaches changing the user-rating that is stored in the database in response to the user receiving the communication having the observation opportunity and viewing the observation opportunity.
However, Allen teaches updating a database and details of details of advertisers [0081] as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.  Examiner notes that “in response to
Regarding claim 21, Cheatham teaches changing the user-rating that is stored in the database in response to the user receiving he [sic] communication having the observation opportunity and opening an application at a local user computer to interact with the observation opportunity.
However, Allen teaches updating a database and details of details of advertisers [0081] as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.  Examiner notes that “in response to the user receiving he [sic] communication having the observation opportunity and opening an application at a local user computer to interact with the observation opportunity” is merely a statement of intended use which does not further limit the claim.
Regarding claim 22, Cheatham teaches changing the user-rating that is stored in the database in response to the user sending a response corresponding to the observation opportunity.
However, Allen teaches updating a database and details of details of advertisers [0081] as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.  Examiner notes that “in response to the user sending a response corresponding to the observation opportunity” is merely a statement of intended use which does not further limit the claim.
Regarding claim 23, Cheatham teaches changing the user-rating that is stored in the database in response to the user sending a response corresponding to the observation opportunity that does not fulfill the observation opportunity.
However, Allen teaches updating a database and details of details of advertisers [0081] as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.  Examiner notes that “in response to the user sending a response corresponding to the observation opportunity that does not fulfill the observation opportunity” is merely a statement of intended use which does not further limit the claim.
Regarding claim 24, Cheatham teaches changing the user-rating that is stored in the database in response to the user sending a response corresponding to the observation opportunity that does not fulfill the observation opportunity and then interacting with the observation opportunity in which the received response did not fulfill the observation opportunity
However, Allen teaches updating a database and details of details of advertisers [0081] as discussed in the rejection of claim 1.  Accordingly, this claim is rejected for the same reasons.  Examiner notes that “in response to the user sending a response corresponding to the observation opportunity that does not fulfill the observation opportunity” is merely a statement of intended use which does not further limit the claim.  Examiner notes that the limitation “then interacting with the observation opportunity in which the received response did not fulfill the observation opportunity” is not further limiting in view of 112(b) rejection.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Murray et al:  “System And Method For Creating And Managing Media Advertising Proposals”, (US Patent No. 8666807 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.

https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692